Citation Nr: 1201535	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-37 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for entitlement to service connection for PTSD.

In light of the other psychiatric diagnosis of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

The Veteran has not been shown to have an acquired psychiatric disorder, to include post-traumatic stress disorder, that is related to his military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic stress disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in February 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in March 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in March 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran and his representative, service treatment records, service personnel records, and a VA examination report dated in February 2009 have been associated with his claims file.  

In March 2011, the Board remanded the claim to afford the Veteran another VA PTSD examination.  The Veteran was scheduled for a VA examination in August 2011, but failed to show.  The Court has also held that VA's 'duty to assist is not always a one-way street.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background

In this case, the Veteran claims he has PTSD due to stressful events in service. 

Service treatment records, including an April 1965 enlistment, June 1966 periodic, and April 1968 separation examination reports, are negative for any complaints of treatment of an acquired psychiatric disorder. 

In a February 2008 claim, the Veteran stated that he has been having nightmares and flashbacks about the fires and numerous deaths of his shipmates when he was on the Forestal. 

In a February and November 2008 statements, the Veteran reported that he was onboard the USS Forrestal during the large fire and explosions that killed 134 men.  He reported that over the years, he has had nightmares, sleeping disorders, and flashbacks.  He claimed he fought the fire, recovered bodies and body parts, and guarded the bodies of his fellow shipmates. 

During a February 2009 VA examination, the Veteran reported that while he was serving on the USS Forrestal in 1967 in the Gulf of Tonkin, the ship was ordered to carry away some old bombs from World War II (WWII).  When a missile was mistakenly fired during a jet launch, a fuel tank on another aircraft caught fire and the ship was engulfed in a massive conflagration.  The Veteran was knocked down a stairwell by the explosion while trying to come back up on deck to help.  Further explosions blocked his path and he and a pilot were forced to evacuate their position and head toward the back of the ship.  When he arrived at a more stable position, the saw that the "entire ship was on fire."  He stated he saw men hanging off the side of the ship, some with limbs missing or seriously burned.  Ultimately, 134 men were killed and his unit had to spend the next four days guarding a repository of 70 dead bodies while they sailed back to the Philippines.  He claimed he had a minor injury to his arm at the time but he did not seek medical attention.  

The Veteran reported that after returning home to the US and leaving the Navy, he never tried to suppress his memory of what happened.  He attended USS Forrestal reunions and sought out work that repeatedly brought him in contact with disturbing images and experiences.  He does not feel it really affected his function, but he reported the remote onset of nightmares "replaying" the incident and the feeling that a since then he was "living on borrowed time."  The examiner noted that this later comment actually let to adaptation of valuing time with his family and friends.  The Veteran reported that over the last two years, he noticed an increase in frequency and intensity of his symptoms.  He believes the trigger for his change was John McCain's presidential campaign.  John McCain was a pilot on the Forrestal and it was his plane that was hit by the missile that caused the fire.  Post-military trauma included 29 years as a New York City police officer in Emergency and Crime Scene Unit, which brought him into contact with many disturbing scenes and experiences.  He denied receiving treatment or disruption to his work as a result of this experience, but he said that they sometimes triggered nightmares of his military experiences.   

The Veteran complained of recently worsened symptoms including nightmares about the fire every two weeks which are typically sparked by environmental triggers, flashbacks one to two times a month, occasional intrusive thoughts about the experience, hypervigilance symptoms, and claustrophobia.  He denied significant avoidance symptoms, and he reported the recent onset of acute panic while watching a film on WWII and when he went for an MRI.  Upon mental status examination, the examiner noted that the Veteran's current symptoms seem linked to identified stressor.  The diagnosis was anxiety disorder and rule out PTSD.  

In a March 2009 letter, the Veteran indicated that from October 1969 to June of 1999 he was a member of the New York City Police Department (NYPD).  In those years, he served as a police officer on patrol in high crime areas for sixteen years and as Detective investigating crimes from homicide to petit thefts.  He stated that in all those years, he had to keep inside him the day that 134 of his shipmates were killed.  He could not discuss any inner feelings for fear that the NYPD would consider him incapable for performing his duties and place him on a modified or menial position.  He reported that the constant airing of John McCain's Navy career on television while he was running for President has caused him to relive that day.  

In a September 2009 addendum, the VA examiner clarified that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD on the date of the examination.  The Veteran did not report or demonstrate three or more avoidance cluster symptoms required for a diagnosis of PTSD. 

In March 2011, the Board remanded the claim so that the Veteran could undergo a new VA mental health examination.  The Veteran failed to report for the new examination scheduled for August 2011. 

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM) (2007).  An amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains to evidence necessary to establish a stressor based on personal assault, does not change the three criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board notes that the Veteran has not been diagnosed with PTSD; therefore, service connection for PTSD is not warranted. 

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110. Hence, in the absence of proof of a present diagnosis of anxiety disorder, prostate condition, jungle rot, or skin disease (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Furthermore, in the absence of a current clinical diagnosis of PTSD, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim). Moreover, because the first, essential criterion for establishing service connection pursuant to 30 C.F.R. § 3.304(f) is not met, the Board need not address whether the remaining regulatory requirements-evidence of an in-service stressor and of a link between the stressor and the PTSD-are met.

With regard to a psychiatric disorder other than PTSD, the Veteran was diagnosed with anxiety during the period of this appeal.  The Board finds the weight of the evidence is against service connection for any psychiatric disorder.  

Service treatment records do not reveal any findings, diagnosis, or treatment of an anxiety during active service.  Objective medical findings of an anxiety disorder are first shown in 2009, at least 50 years after separation from active service, and cannot be presumed to have occurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current anxiety disorder diagnosed post-service and events during the Veteran's active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.  Consequently, entitlement to service connection for an anxiety disorder is not warranted.  The Board reiterates that the Veteran was given the opportunity to obtain a positive nexus opinion concerning the relationship between his diagnosed anxiety disorder and his verified stressful events in service; however, the Veteran failed to report for the examination. 

The only medical evidence of an opinion relating the Veteran's current anxiety disorder to service is the February 2009 VA examiner's statement that his symptoms "seem" to be linked to his identified stressor.  However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Statements which note only that it was 'possible' or that there 'could' be a relationship between the current condition and service, and are merely speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of 'may' also implies 'may' or 'may not' and are too speculative to establish a plausible claim by themselves); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions employing the phrase 'may' or 'may not' are speculative.).

As the above analysis reflects, service connection is not warranted for any diagnosed psychiatric disorder because there is no credible and competent supporting evidence that any in-service injury or disease caused his current anxiety disorder; the Veteran did not experience chronic psychiatric symptoms in service; the Veteran did not experience continuous psychiatric symptoms, including anxiety disorder, since service separation.

The Board has carefully considered the Veteran's statements regarding his claimed psychiatric disorder.  While the Board does not doubt the sincerity of his belief that his disorder is the result of his active service, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


